IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                           )
                                             )
            Plaintiff,                       )
       v.                                    )
                                             )
MARIANO CHECO,                               )   Cr. ID. No. 9510005876
                                             )
            Defendant.                       )
                                             )


                          Submitted: December 21, 2015
                            Decided: January 7, 2016

 Upon Commissioner’s Report and Recommendation that Defendant’s Motion for
                  Postconviction Relief should be Denied.

                                   ADOPTED

                                     ORDER

      This 7th day of January, 2016, the            Court has   considered   the

Commissioner’s Report and Recommendation.

      On November 17, 2015, Defendant Mariano Checo filed this pro se Motion

for Postconviction Relief.     The motion was referred to a Superior Court

Commissioner in accordance with 10 Del. C. § 512(b) and Superior Court Criminal

Rule 62 for proposed findings of fact and conclusions of law.




                                         1
         The Commissioner issued the Report and Recommendation on December 8,

2015.        The Commissioner recommended that Defendant’s Motion for

Postconviction Relief be denied.

         “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.” 1

Neither party has filed an objection to the Commissioner’s Report and

Recommendation.

         The Court holds that the Commissioner’s Report and Recommendation

dated December 8, 2015 should be adopted for the reasons set forth therein. The

Commissioner’s findings are not clearly erroneous, are not contrary to law, and are

not an abuse of discretion.2

         THEREFORE, after careful and de novo review of the record in this action,

the Court hereby accepts the Commissioner’s Report and Recommendation in its

entirety. Defendant’s Motion for Postconviction Relief is hereby DENIED.



         IT IS SO ORDERED.

                                        /s/ Mary M. Johnston_________
                                        The Honorable Mary M. Johnston



1
    Super. Ct. Crim. R. 62(a)(5)(ii).
2
    Super. Ct. Crim. R. 62(a)(4)(iv).

                                          2